Case 18-15916-amc          Doc 29Filed 12/20/18 Entered 12/20/18 13:50:28                       Desc Main
                                 Document     Page 1 of 2
                          UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA
IN RE: Anibal Calle                                          BK NO. 18-15916 AMC
                                 Debtor(s)
                                                             Chapter 13
THE BANK OF NEW YORK MELLON FKA THE
BANK OF NEW YORK AS TRUSTEE FOR THE
CERTIFICATEHOLDERS OF THE CWALT, INC.,
ALTERNATIVE LOAN TRUST 2005-J12                              Hearing Date: 01/15/19
MORTGAGE PASS-THROUGH CERTIFICATES,
SERIES 2005-J12
                     Movant

                vs.

Anibal Calle
                                 Respondent(s)


  OBJECTION OF THE BANK OF NEW YORK MELLON FKA THE BANK OF NEW
  YORK AS TRUSTEE FOR THE CERTIFICATEHOLDERS OF THE CWALT, INC.,
      ALTERNATIVE LOAN TRUST 2005-J12 MORTGAGE PASS-THROUGH
                    CERTIFICATES, SERIES 2005-J12
                TO CONFIRMATION OF CHAPTER 13 PLAN

        THE BANK OF NEW YORK MELLON FKA THE BANK OF NEW YORK AS TRUSTEE
FOR THE CERTIFICATEHOLDERS OF THE CWALT, INC., ALTERNATIVE LOAN TRUST 2005-
J12 MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2005-J12 (hereinafter Secured
Creditor), objects to confirmation of Debtor's Chapter 13 plan and asserts in support of its Objection as
follows:
        1.      On November 14, 2018, Secured Creditor filed a secured proof of claim setting forth pre-
petition arrears in the amount of $1,203.37.
        2.      Debtor's Plan fails to provide treatment towards the arrearage claim of the Secured
Creditor.
        3.      Debtor’s Plan understates the amount of the Secured Creditor’s claim by $1,203.37, and
does not provide sufficient funding to pay said claim including present value interest.
        4.      Accordingly, Debtor's Plan is not feasible, as it does not fully compensate the Secured
Creditor.
        5.      In addition, the Debtor’s Plan fails to comply with 11 U.S.C. §§ 1322 and 1325.
Case 18-15916-amc         Doc 29     Filed 12/20/18 Entered 12/20/18 13:50:28         Desc Main
                                     Document     Page 2 of 2

        WHEREFORE, the Secured Creditor, THE BANK OF NEW YORK MELLON FKA THE
BANK OF NEW YORK AS TRUSTEE FOR THE CERTIFICATEHOLDERS OF THE CWALT, INC.,
ALTERNATIVE LOAN TRUST 2005-J12 MORTGAGE PASS-THROUGH CERTIFICATES, SERIES
2005-J12, prays that the Court deny confirmation of the Debtor’s Plan.

                                                Respectfully submitted,

Date: December 20, 2018
                                                By: /s/ Kevin G. McDonald, Esquire
                                                     Kevin G. McDonald, Esquire
                                                     KML Law Group, P.C.
                                                     BNY Mellon Independence Center
                                                     701 Market Street, Suite 5000
                                                     Philadelphia, PA 19106
                                                     215-627-1322
                                                     Attorney for Movant/Applicant
